Citation Nr: 1241454	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date prior to July 10, 2006, for a grant of special monthly pension benefits based on the need for aid and attendance. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1942 until January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), of St. Petersburg, Florida which assigned special monthly pension based on the need for regular aid and attendance, effective July 10, 1006.  The Veteran disagreed with the effective date and the case comes to the Board from the RO in Montgomery, Alabama.

A claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has been raised and is undergoing development at the RO.  The appeal is limited to the decision noted on the title page.


FINDINGS OF FACT

1.  On July 10, 2006, the RO received a VA Form 21-526 in which the Veteran claimed special monthly pension benefits based on the need for aid and attendance. 

2.  There is no evidence that constitutes a pending formal or informal request for entitlement to special monthly pension benefits based on the need for aid and attendance that was received at the RO prior to July 10, 2006. 

3.  A July 2006 statement of a VA physician provided the first indication that the Veteran could not eat or leave the house unassisted and required the aid and attendance of another person.



CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 2006, for the grant of special monthly pension benefits based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

As this is an appeal arising from the grant of special monthly pension benefits based upon the need for aid and attendance, the notice that was provided in August 2006 before the benefits were granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  The Veteran submitted lay statements and statements of VA and private physicians in support of his claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Turning to the merits of the claim, the Veteran seeks an effective date prior to July 10, 2006, for the grant of special monthly pension benefits based on the need for aid and attendance.  Specifically, the Veteran contends that he retired in August 1984 and had immediately filed for VA benefits but heard nothing from VA on these claims.  Having carefully considered the claim in light of the record and the applicable law, it is clear that an effective date prior to July 10, 2006, is not warranted and the appeal will be denied. 

Special monthly pension is payable at a specified rate if a Veteran, as the result of disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. §1502; 38 C.F.R. §§ 3.351, 3.352.

The effective date for increased pension for aid and attendance benefits, is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(a), 3.401.  The date of entitlement is the date of the showing of that degree of disability, if to the Veteran's advantage.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The regulations also provide that when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a)(1).  Additionally, if a Veteran was prevented by a disability from applying for disability pension for a period of at least 30 days, beginning on the date on which the Veteran became permanently and totally disabled, the effective date shall be the date of application or the date on which the Veteran became permanently and totally disabled whichever is to the advantage of the Veteran, provided the Veteran applied for a retroactive award within one year of such date.  38 U.S.C.A. § 5110(b)(3)(A), 5110 (b)(3)(B); 38 C.F.R. § 3.400(b)(1)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  The mere presence of medical evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

In the present case, the Veteran was discharged from service in January 1946.  The record reflects that he previously filed a claim for pension in February 1999.  A June 1999 rating decision indicated that although the Veteran was eligible for pension based upon his service, his income at that time was a bar to payment.  The Veteran did not appeal that decision.  While the Veteran asserts he never received notice of his prior claim, the June 1999 rating decision was mailed to the address of record and was not returned as undeliverable.  In this regard, the law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  Crane v. Principi, 17 Vet. App. 182, 186 (2003); Mindenhall v. Branham, 7 Vet. App. 271, 274 (1994).  The Veteran has not established either that the June 1999 letter were returned as undeliverable or that the letter was not mailed to his address of record, an address provided to the VA in his application for VA benefits.  As such the June 1999 rating decision represents a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  As the decision is final, in the absence of an assertion of clear and unmistakable error, it is not the appropriate point from which to determine the effective date of the current award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

As discussed above, the effective date for a claim for aid and attendance benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  The Veteran submitted both a VA Form 21-4138, Statement in Support of Claim, and a Form 21-526, Application for Compensation or Pension, to the VA to request nonservice connected pension with aid and attendance.  Both documents were signed by the Veteran on March 29, 2006, but were not received at the RO until July 10, 2006.  The first indication the Veteran required aid and attendance was a statement of a VA physician that reported the findings from a July 5, 2006, examination which reflected the Veteran could not eat or walk out of the home unassisted.  The VA physician indicated that the Veteran required aid and attendance of another person to protect himself from the hazards of daily living due to diagnosed disabilities.  This statement was also received at the RO on July 10, 2006.  

A review of the record reveals there are no formal or informal claims for special monthly pension based on aid and attendance prior to the current July 10, 2006, effective date.  There is no evidence or argument that the Veteran was prevented by a disability from applying for special monthly pension benefits.  Furthermore, although a June 1999 rating decision indicated that the Veteran was eligible for pension based on his service, his income at that time was a bar to payment.  The evidence does not reflect he met the income requirements or met the criteria for additional benefit for aid and attendance until July 2006.  As such the provisions of 38 C.F.R. § 3.401 do not apply.

In this case, the RO has granted benefits as of the date of receipt of the Veteran's claim.  There simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to July 10, 2006, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  While the Board sympathizes with the Veteran's position, VA does not have the authority to change the laws pertaining to entitlement to the benefits authorized by Congress.  See Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

An effective date prior to July 10, 2006, for the grant of special monthly pension benefits based upon the need for aid and attendance is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


